PER CURIAM.
The wife appeals the order of the trial judge dissolving the marriage of the parties. We affirm on all points except the award of rehabilitative alimony. Based on our opinion in Golden v. Golden, 395 So.2d 1255 (Fla. 1st DCA 1981), we find that the trial judge abused his discretion in failing to award permanent alimony. The parties had been married for eighteen years, the wife had not worked outside the home since the birth of the parties’ second child except to assist in the husband’s business without compensation, and she is presently medically unfit to be employed. The wife took care of the family home and the parties’ children while the husband pursued successful business and political careers. We therefore REVERSE the award of rehabilitative alimony with directions to convert the award of $1,000 per month rehabilitative alimony to an award of $1,000 per month permanent periodic alimony.
McCORD and SHIVERS, JJ., and LILES, WOODIE A. (Retired), Associate Judge, concur.